HALL, Judge,
dissenting.
I respectfully dissent for the reasons stated in my dissent in Home Furniture and Appliance v. Red Ball Motor Freight, Inc., 343 So.2d 319 (La.App.2d Cir. 1977), decided the same day as this case.
It should be noted that in this case there was absolutely no evidence of damage to the container at the time of delivery by the carrier to the consignee.
Further, the shipment in this case was an interstate shipment and is governed by federal law. The rule consistently applied in federal cases is that a clean bill of lading issued on goods in a container is prima facie evidence only as to the condition of the container, not the contents. See, for example, Blue Bird Food Products Co. v. Baltimore & Ohio Railroad Company, 492 F.2d 1329 (3d Cir. 1974) and Armour Research Foundation of Illinois Institute of Technology v. Chicago, Rock Island and Pacific Railroad Company, 311 F.2d 493 (7th Cir. 1963).